Wood, J., (after stating the facts). The judgment and execution of Cooper Brothers against Mitchell gave them no lien on the buggy. Mortgaged property, where the mortgage has been duly filed, is not subject to execution. Jennings. v. McIlroy, 42 Ark. 236; Buck v. Bransford, 58 Ark. 289, 291. At the time the execution was levied, December 14, 1907, the appellant was the owner of the buggy, having purchased same from Barnes, who purchased of Mitchell December 13, 1907. Appellant was entitled to a judgment upon the undisputed evidence. The judgment is therefore reversed, and the cause is remanded for new trial.